33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHMAD et al. (US 2016/0344196 A1, hereinafter AHMAD) in view of ANDRIX et al. (US 2017/0135490 A1, hereinafter ANDRIX).
As per claim 1, AHMAD discloses a furniture system with an electrically adjustable piece of furniture, and an energy transmission device, wherein
-    the piece of furniture comprises at least one actuator for adjusting the piece of furniture  and a controller for controlling the actuator (See Par.53, discloses electric motors for controlling the reclining operation of the chair, the motor will implicitly have a controller that is used to take user input and control the actuators to apply user selections);
-    the energy transmission device is arranged on or in the piece of furniture and is arranged to receive energy from a supply network and to deliver that energy wirelessly (See Fig.1, Item#26 and 24, disclose a source and power supply for providing power to the chair resonators [22]); -    wherein the piece of furniture is implemented as one of the following:
-    a bed with an adjustable head part and/or adjustable foot part, wherein the energy
transmission device is arranged in or on a longitudinal frame of the bed; and
-    an adjustable reclining chair, wherein the energy transmission device is arranged in a
frame of the reclining chair (See Fig.1, Items#22, disclose a plurality of resonators installed in a recliner chair). owever 
 AHMAD further discloses communication between the transmitting device and the receiving device (See Fig.4, Items#34 and 40 and Par.57, disclose “The RF link established between a transmitting and receiving resonator pair can also be used for communication between the transmitter and receiver.”)
;
-    the system component is formed by a side table, wherein the energy store is configured to
supply an electrically operated component of the side table.
	ANDRIX discloses a disclose a system component is configured for a communication connection with another system element of the furniture system and/or with the controller and has an electrical energy store for supplying a voltage to the system component and a charging circuit for charging the energy store (See Fig.5, Items#562 and 555,, disclose a battery which provides power to the climate system 553, also receiving coil 563 provides charging voltage to the battery);
	-    the charging circuit is configured to at least partially receive the energy output from the energy transmission device without physical contact with the energy transmission device and to use it to charge the energy store (See Fig.5, Item#563 and 562, disclose a receiving coil which receives power wirelessly from wireless charging assembly 552 to charge the battery).
	AHMAD and ANDRIX are analogous art since they both deal with wireless charging.

As per claim 2, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein the energy transmission device is configured to deliver the energy based on a radio wave based method, in particular a high frequency method (See AHMAD, Fig.4, Item#44, discloses a high frequency power source, also see Fig.4, Item#48 and Par.59, disclose a radio frequency to DC rectifier circuit for converting the received radio frequency to power the load).
As per claim 5, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein the energy transmission device is arranged in a housing of the controller or a furniture component attached to the piece of furniture (See AHMAD, Fig.1, Items#22, also see ANDRIX, Fig.7A, Item#112).

As per claim 9, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein the piece of furniture is implemented as a bed 
As per claim 11, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein the piece of furniture is implemented as [[an]]the adjustable reclining chair, wherein the energy transmission device is arranged in [[a]]the frame of the reclining chair
	As per claim 13, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein 
	As per claim 14, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein 
-    a lighting component (See AHMAD, Fig.7, Item#66 and Par.69, disclose a reading lamp);
-    an electrically height-adjustable armchair or chair;
-    an electrically adjustable backrest;
-    an electrically adjustable monitor holder; and
-    a sensor component which is in communication with the controller during an adjustment of the piece of furniture.
	As per claim 15, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein the energy store is formed as an accumulator or a rechargeable battery (See ANDRIX, Fig.5, Items#562 and 555,, disclose a battery which provides power to the climate system 553, also receiving coil 563 provides charging voltage to the battery).


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHMAD in view of ANDRIX and in further view LEMIRE et al. (US 2012/0117730 A1, hereinafter LEMIRE).
As per claim 3, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, wherein the charging circuit comprises an energy receiving device (See AHMAD, Fig.4, Item#40, discloses a receiving resonator), however AHMAD and ANDRIX do not disclose and a charging controller which is configured to control the charging of the energy store with the energy received by the energy receiving device.
LEMIRE discloses a bed comprising a wireless receiving coil and a charging controller which is configured to control the charging of the energy store with the energy received by the energy receiving device (See Fig.13C, Items#136, disclose a coil secondary side and a rectifier 138, also see battery 64, which receives the charging output from the rectifier via the voltage regulation 140, current sense 142 and charging switch 145 under the supervision of microcontroller 144, also see pars.7 and 101, discloses “the controller controls the receipt of electrical power via the on-board inductive coil and supplies the electrical power to the battery for recharging the rechargeable battery.”)
AHMAD, ANDRIX and LEMIRE are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AHMAD and ANDRIX with that of 
	As per claim 4, AHMAD, ANDRIX and LEMIRE disclose the furniture system according to claim 3 as discussed above, wherein the energy transmission device and the energy receiving device are designed to transmit sufficient energy between the energy transmission device and the energy receiving device for charging the energy store up to a distance of 50 cm to 150 cm, in particular up to a distance of 60 cm to 90 cm (See LEMIRE, Par.14 and Figs.19-20, disclose the charging coil is placed in the floor while the receiving coil 52 [See Fig.1] is placed in the furniture item, the distance between the floor and the bad is reasonably within 50cm and 150 cm (1.64 feet and 4.92 feet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to try modifying the signal strength to provide power within a specific desired distance for the benefit of ensuring that a specific device receives power without extending beyond the desired distance.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over AHMAD in view of ANDRIX and in further view OSADA (US 2008/0252254 A1, hereinafter OSADA).
As per claims 16-17, AHMAD and ANDRIX disclose the furniture system according to claim 1 as discussed above, however AHMAD and ANDRIX do not disclose which is configured to deactivate the energy transmission device independently of an operation of the piece of furniture.
OSADA discloses a wireless charging system wherein it is configured to deactivate the energy transmission device independently of an operation of the piece of furniture, wherein the 
AHMAD, ANDRIX and OSADA are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by AHMAD and ANDRIX with that of OSADA by controlling charging such that charging is stopped when the battery is fully charged for the benefit of protecting the battery against overcharging.
Conclusion
Response to Amendments
Applicant’s arguments with respect to claim(s) 1-6, 9, 11 and 13-17 have been considered but are moot in view of the new grounds of rejection. The examiner explains that the above references disclose transmitting coils placed in a piece of furniture and provide wireless power to a receiving coil in another piece of furniture. The examiner further explains that the type of furniture wherein the coils are houses is not of material importance since one of ordinary skill in the before the effective filing date of the invention would have found it obvious to apply the same principles by placing the transmitting and receiving coils in any type of furniture device as desired to receive power wirelessly to power an electrical circuit within the furniture device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AHMED H OMAR/      Examiner, Art Unit 2859   

/EDWARD TSO/      Primary Examiner, Art Unit 2859